DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an upper half-guide (11a) associated with the cover element (8) and a lower half-guide associated with the guide element as described in the specification (page 9).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 11a, 11b, C-C, R-R, A-A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, “the annular element” lacks antecedence.  Line 5, “the two ends” and “the annular element” lack antecedence.  Line 6, “the movement” and “the two ends” lack antecedence.  Line 8, “the annular element” lacks antecedence.  Line 8, “the annular element” lacks antecendence.  Line 10, “the two ends” and “the annular element” lack antecedence.  In lines 9-10, it is misdescriptive to claim that “a second configuration in which the two ends (lacks antecedence) of the annular element (lacks antecedence) are space apart by means of the limit stop member.”  The ends of the open annular element are not spaced apart by the means of the limit stop member.  According to the specification, the movement of the ends of the open annular element to the second configuration is caused by the user’s wrist or finger that is larger than the first configuration diameter, i.e., the open annular element’s elasticity allows the ends to move and expand as the diameter of the user’s digit or hand is placed through the opening in the open annular element.
In claim 3, line 3, “the annular element” lacks antecedence.  In line 4, “the corresponding abutment surface” lacks antecedence.
In claim 4, line 2, “the openings”, “the ends” and “the annular element” lack antecedence.
In claim 5, line 2, “each end” and “the annular element” lack antecedence.  In line 3, “each opening” lacks antecedence.  In line 5, “the corresponding locking wall” and “the movement” lack antecedence.  In line 6, “the ends” and “the annular element” lack antecedence.
In claim 6, “its top” is indefinite.  What is “its” referring to?
In claim 8, line 2, “the guide ends” lacks antecedence.
In claim 9, line 2, “the ends” and “the annular element” lack antecedence.
In claim 10, line 2, “the guide ends” lacks antecedence.  In line 3, “the ends” and “the annular element” lack antecedence.
In claim 11, line 2, “the ends” and “the annular element” lack antecedence.  In line 3, “the side walls” lack antecedence.  In line 4, “the ends” and “the annular element” lacks antecedence.
In claim 12, line 2, “the ends” and “the annular element” lack antecedence.  In line 3, “each guide” lacks antecedence.  In line 4, “the upper half-guides” and “the guide ends” lack antecedence.  In line 5, “the lower half-guides” and “the guide ends” lack antecedence.  In line 7, “the corresponding lower half-guide” lacks antecedence.  In line 8, “each end” lacks antecedence.  In line 9, “the corresponding upper and lower half-guides” and “the cylindrical appendages” lack antecedence.  In line 10, “the half-guides” and “the ends” lack antecedence.
In claim 13, line 2, “the cylindrical appendages” lack antecedence.  In line 3, “the locking walls” lack antecedence.  In line 3, “the movement” lacks antecedence.  In line 4, “the ends” and “the annular element” lack antecedence.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Luthy, US 400578.  Luthy discloses the claimed ornamental elastically adjustable article as shown in the annotated drawing on the subsequent page.
Regarding claims 6, 8 and 11, Luthy discloses an integral top, which closes the guide element on the top, with an ornamental decoration (D) attached to the top portion of the curved, cylindrical shaped guide element.  Therefore, Luthy discloses a cover element coupled to the guide element to close the guide element at its top.
Regarding claims 9-10, Luthy discloses a cylindrical shaped guide element that has an inner guide surfaces (two side surfaces opposed to one another and a top surface joining the side surfaces).

    PNG
    media_image1.png
    635
    647
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 7 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677